Citation Nr: 0602260	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  05-01 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran reportedly served on active duty in the military 
from December 1944 to August 1945.  He is disputing these 
dates of service, alleging he was not discharged until 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim for service 
connection for bilateral hearing loss.

To support his claim, the veteran has since testified in 
September 2005 at a 
video-conference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  The transcript of that proceeding 
is of record.

Unfortunately, however, further development is required 
before the Board can adjudicate the veteran's claim.  So, for 
the reasons discussed below, his claim is being remanded to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him if further action is 
required on his part.


REMAND

A preliminary review of the record on appeal shows the 
veteran's complete service medical records and service 
personnel records are not currently on file, despite attempts 
by the RO to obtain this evidence.  According to 
correspondence between the RO and the U.S. Coast Guard, the 
veteran's vessel logbooks and service medical records were 
unavailable from the Activities New York office and National 
Maritime Center.  When, as here, at least a portion of the 
veteran's service medical and personnel records cannot be 
located, through no fault of his, VA's duty to assist him in 
developing his claim is particularly great.  
See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  

Correspondence between the RO and the National Personnel 
Records Center (NPRC), a military records repository, 
indicates the NPRC conducted a search for the veteran's 
service medical records but was unable to locate them without 
the veteran's service number.  However, there is no 
indication the RO made any attempt to obtain this number from 
him.  Likewise, there is no indication the RO engaged in any 
means of obtaining his relevant personnel records, beyond the 
search for the relevant vessel logbooks, from his active duty 
U.S. Coast Guard Merchant Marine service.  If, per chance, 
the RO made a reasonable effort to obtain his service 
personnel records, from other sources, but these records are 
unavailable or do not exist, etc., then there is no express 
indication of this in the claims file or mention that further 
attempts to obtain these records would be futile.  
See 38 U.S.C.A. § 5103A(b) (2005).

Additionally, the veteran has not been afforded a VA 
compensation examination regarding his claim.  As previously 
noted, he had active military service from December 1944 to 
August 1945 (although he is disputing this latter date), 
as a member of the United States Coast Guard Merchant Marine.  
Although his DD Form 214 does not show his military 
occupational specialty (MOS), he served aboard several ships 
during his period of active duty and was rated as "utility" 
and "messman."

An August 1946 U.S. Public Health Service Dispensary record 
shows the veteran was treated for his ears at that time, and 
that a follow-up appointment was scheduled.  A March 2001 VA 
medical record indicates he complained of gradual onset of 
bilateral hearing loss.  After objective clinical evaluation, 
the diagnosis was bilateral mild to moderate conductive 
hearing loss.  August and November 2003 VA records also 
confirm this diagnosis.  But there was no definitive 
indication whether he has sufficient hearing loss to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 (impaired 
hearing is considered a disability when the auditory 
threshold in any frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent).  

Aside from the question of whether the veteran has sufficient 
hearing loss to be considered a disability under § 3.385, the 
medical evidence of record also is inconclusive concerning 
the etiology of his bilateral hearing loss.  His service 
medical and personnel records, as previously noted, are thus 
far unavailable, and therefore cannot confirm that he 
experienced excessive noise exposure during his military 
service in the manner alleged.  But the aforementioned August 
1946 treatment note indicates a history of an ear problem 
approximately one year after his discharge from active duty 
(or if, in fact, his service did not end until 1946, the same 
year of his discharge).  And the November 2003 VA audiology 
report indicates he described treatment in a marine hospital 
for trauma to his left ear following exposure to cannon fire 
in the 1940s.  More significantly, the November 2003 
evaluating VA audiologist indicated the veteran had a strong 
history of military noise and trauma exposure, such that he 
should attempt to establish service connection for his 
bilateral hearing loss.

And as indicated, the veteran testified during his hearing 
before the undersigned VLJ of the Board that he was not 
discharged from active duty until May 1946, and that his copy 
of his Certificate of Discharge confirms this date.  He also 
testified that he had a ruptured ear drum and possible nerve 
damage, for which he received treatment in August 1946 after 
returning to port, from being within 6 feet of a gun turret 
when it was fired.  (Note, however, assuming he was 
discharged in May 1946, as alleged, this purported August 
1946 incident could not possibly have occurred while he was 
on active duty.)  Nevertheless, he should be afforded a VA 
audiological examination to assist in determining whether his 
current bilateral hearing loss meets the threshold minimum 
requirements of § 3.385 and, if it does, whether it is 
causally or etiologically related to his service in the 
military - in particular, to acoustic trauma from excessive 
noise exposure.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain the veteran's U.S. Coast Guard 
medical and personnel records from the 
NPRC.  Also, the RO should contact the 
U.S. Coast Guard National Maritime Center 
for confirmation of the veteran's active 
duty service dates, to determine whether 
the discharge date is correct.  The RO 
should also inquire as to whether there 
are any additional service personnel 
records available concerning the 
veteran's Coast Guard service.  As well, 
the RO should request that the veteran 
submit a copy of his Certificate of 
Discharge showing a May 1946 discharge 
date from active duty, and any additional 
service medical and personnel records he 
possesses.  If, for whatever reason, the 
veteran's military personnel and medical 
records or any of the other requested 
documentation cannot be obtained, such as 
for example they have been lost or 
destroyed, expressly confirm this in the 
record.

2.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine whether he currently has 
sufficient bilateral hearing loss to meet 
the threshold minimum requirements of 
38 C.F.R. § 3.385.  If he does, the 
designated examiner is then requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., 50-percent 
or greater probability) the current 
bilateral hearing loss is causally or 
etiologically related to the veteran's 
service in the military, including any 
noise exposure he may have sustained 
while on active duty, but also taking 
into consideration his medical, 
occupational, and recreational history 
prior to and since his active service.  
The claims file must be made available to 
the examiner for review in connection 
with the examination, including a copy of 
this remand, and the examiner must 
discuss the rationale of the opinion.  
If, per chance, an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the claim continues to be 
denied, send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

